Title: From James Madison to Henry Lee, 9 November 1786
From: Madison, James
To: Lee, Henry


Dear Sir
Richmond Nov. 9th 1786—
The last mail went out at a time when I was so engaged that I could not drop a line to you. The task of first conveying to you the result of the elections for Congress has therefore probably been performed by some of your other friends. The Superiority which your reflection and firmness will maintain over the vicissitudes incident to public life, forbids any suggestions which may be calculated to abate a sensibility with regard to them. I will only assure you that the indelicacy of the Situation in which your country has placed you is Severely felt by those whose esteem you would most value.
The enclosed paper contains all the Legislative information worth giving you. Present my respectful compliments to Mrs. Lee, and assure yourself of my sincerest wishes for your happiness. Yrs affey—
Js. Madison Jr.
